                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

JAMES C. JENNINGS,                          )
                                            )
                            Plaintiff,      )
                                            )
vs.                                         )      Case No. 17-cv-1220-MJR-MAB
                                            )
MR. GARNER,1                                )
SHERRY BENTON,                              )
and JEANNETTE COWAN,                        )
                                            )
                            Defendants.     )

             ORDER ADOPTING REPORT AND RECOMMENDATION
                 AND DISMISSING CASE WITH PREJUDICE

REAGAN, Chief Judge:

      This is a prisoner civil rights lawsuit under 42 U.S.C. 1983, filed by James Jennings

when he was incarcerated at Shawnee Correctional Center (he has since been released

from custody), and presenting claims under the Eighth and Fourteenth Amendments to

the United States Constitution.     Surviving threshold review of the complaint was

Plaintiff’s Eighth Amendment failure-to-protect claim against three Defendants – Garner

(Gardiner), Benton, and Collins. These three Defendants moved to dismiss this case

under Federal Rule of Civil Procedure 41(b) for want of prosecution by Plaintiff (Doc. 50).

       The Magistrate Judge then assigned to the case (the Honorable Stephen C.

Williams) held a hearing on the motion and issued a Report and Recommendation

thereon (Doc. 53, R&R). The R&R recommends that the undersigned District Judge grant


      1      Subsequent pleadings (e.g., Docs. 20, 27, 34) have identified “Mr.
      Garner” as Jeffrey Gardiner. The Clerk’s Office shall correct the docket
      sheet to reflect his updated name.
1|Page
Defendants’ motion and dismiss this entire case with prejudice based on Plaintiff’s failure

to prosecute (including his failure to appear for a settlement conference on December 7,

2018 despite his receiving notice clearly warning him that failing to participate would

trigger dismissal of this lawsuit).

       The R&R plainly stated that any objection must be filed by January 7, 2019.

That deadline passed two days ago, with neither an objection nor a motion for extension

of the deadline filed. Because no objection was lodged against the R&R, the undersigned

need not conduct de novo review of the R&R. 28 U.S.C. 636(b)(1)(C) (A judge shall make

a de novo determination of those portions of the report or specified proposed findings

or recommendations to which objection is made.); Thomas v. Arn, 474 U.S. 140 (1985);

Johnson v. Zema Systems Corp., 170 F.3d 734, 741 (7th Cir. 1999); Video Views Inc., v.

Studio 21, Ltd., 797 F.2d 538 (7th Cir. 1986).

       The Court ADOPTS in its entirety Judge Williams' R&R (Doc. 53), GRANTS

Defendants’ motion (Doc. 50), and DISMISSES this case with prejudice for want of

prosecution. Judgment shall be entered in favor of Defendants and against Plaintiff.

       IT IS SO ORDERED.

       DATED January 9, 2019.

                                           s/ Michael J. Reagan
                                           Michael J. Reagan
                                           United States District Judge




2|Page
